      Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 1 of 37




                                                                        July 30, 2021

By ECF
Hon. Paul A. Crotty
United States District Court
500 Pearl St.
New York, NY 10007-1312

         Re: Fezzani, et al. v. Bear, Stearns & Co., et al., Case No. 1:99-cv-793(PAC)(KNF)

Dear Judge Crotty:

      As Your Honor well knows, this Firm represents defendants Morris Wolfson, Aaron
Wolfson, and Abraham Wolfson (collectively, the “Wolfson Defendants”). 1

        We had 19 boxes of documents pertaining to the above-referenced matter delivered to our
office on Tuesday afternoon, July 27, 2021, which boxes had been sent to storage years prior.
These boxes represent almost the entirety of our office’s hard-copy files in this matter. Since
Tuesday afternoon, our office has diligently worked to identify the contents of each of the boxes,
reviewing tens of thousands of pages in just a matter of days.

        In accordance with the Court’s July 26, 2021, Minute Entry Order, we attach to this letter
a detailed summary of the contents of each of the 19 boxes, including indicating in bold red font
where the contents of certain boxes are confidential and/or protected under the attorney-client
privilege or work-product doctrine. The privilege designation applies in many instances because
attorneys’ notes are written on the documents.




1
  In the Amended Complaint [ECF 98], the Wolfson Defendants also included (1) Arielle Wolfson, (2) Tovie Wolfson,
(3) Anderer Associates, (4) Boston Partners, (5) Wolfson Equities, (6) Chana Sasha Foundation, and (7) United
Congregation Mesarah. Each of these defendants has been dismissed from this action. Fezzani v. Bear, Stearns & Co.
Inc., 592 F. Supp. 2d 410, 432 (S.D.N.Y. 2008) (dismissing all causes of action against all Wolfson Defendants), aff'd
in part, vacated in part, 716 F.3d 18 (2d Cir. 2013), and aff'd in part, vacated in part, 527 F. App'x 89, 93 (2d Cir.
2013) (allowing state law claims of civil conspiracy to defraud and aiding and abetting fraud to proceed against only
“Morris, Aaron, and Abraham Wolfson”).
      Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 2 of 37




Hon. Paul A. Crotty
July 30, 2021
Page Two

        Plaintiffs’ counsel previously served us with discovery requests. We will produce the
relevant and non-privileged documents contained in the 19 boxes that are responsive to
Plaintiffs’ discovery requests.

        Lastly, while not discussed with the Court during the July 26, 2021, conference, we
respectfully request that Plaintiffs provide the Court with a similar listing of documents that they
have in storage.



                                                Respectfully submitted,

                                                MINTZ & GOLD LLP


                                                /s/ Marc B. Schlesinger
                                                Marc B. Schlesinger
                                                600 Third Ave., 25th Floor
                                                New York, New York 10016
                                                (212) 696-4848
                                                schlesinger@mintzandgold.com

                                                Attorneys for the Wolfson Defendants


cc:    All Counsel (via ECF)
 Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 3 of 37




Inventory of 19 Boxes of Documents
           Concerning:

      Mohamed Fezzani, et al.
                 v.
Bear, Stearns & Company, Inc., et al.

      No. 99-cv-0793 (PAC) (KNF)
    Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 4 of 37




Box 1: Barcode - 322911
   - Contains Previously Produced Documents relating to Wolfson Defendants, including
       Wolfson Equities, and Chana Sasha Foundation [AP20/ ARB 0000001 - 0001553],
       including:
   1. Wolfson Equities / Wolfson
   2. Chana Sasha Foundation / Wolfson
   3-9. Correspondence / Wolfson
   10. Legal / Wolfson




                                            1
    Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 5 of 37




Box 2: Barcode - 322912
   - Contains Previously Produced Documents relating to Wolfson Defendants [AP20/ ARB
       0001554 - 0003793], including:
   1-5. Customer Files / Wolfson
   6. Subject Files / Wolfson
   7. Finance Cardiac Science / Wolfson
   8. McAndris / Wolfson
   9. MAD / Wolfson
   10. Other / Wolfson
   11. Confidential Materials / Wolfson




                                          2
    Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 6 of 37




Box 3: Barcode - 322913
   - Contains Previously Produced Documents relating to Wolfson Defendants [AP 20/ ARB
       0006204 - 0008546], including:
   1-2. Corporate Finance: Breslow & Walker / Wolfson
   3. Baron Group Agreements // Breslow & Walker
   4. Baron Group Investor Agreement // Paperclip Imaging Warrants Issued
   5. Corporate Finance: Paperclip / Wolfson
   6. Corporate Finance: Breslow & Walker / Wolfson
   7. Corporate Finance: Paperclip / Wolfson




                                           3
    Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 7 of 37




Box 4: Barcode - 322914




                                    4
    Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 8 of 37




Box 5: Barcode - 322915 - A.R. Baron Bankruptcy Court Documents
   ● Case Number 96-8831A (PBA) SIPA




                                                                     PRIVILEGED




                                                                      PRIVILEGED




                                           5
Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 9 of 37




                                6
Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 10 of 37




                                 7
Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 11 of 37




                                                                 PRIVILEGED




                                 8
Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 12 of 37




                                                                  PRIVILEGED




                                 9
    Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 13 of 37




Box 6: Barcode 322916 - Fezzani v. Bear Stearns Court Documents (2009 - 2010)
   ● Case Number 09-4414

Redwelds 1-2:




                                            10
    Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 14 of 37




       32. Notice of Appearance for Substitute, Additional, or Amicus Counsel - N/D
       33. Declaration of Howard Wilson - 12/30/2010

Redweld 3: Transcripts of Sentencing Proceedings - 5/26/04

Redweld 4: Memoranda Main File Insert - Bear Stearns Trades - 11/23/04 - PRIVILEGED



                                             11
    Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 15 of 37




Redweld 5: Copy of Stuart Melnick’s Brief for Defendants - Appellees Wolfson’s et al. - 9/17/10

Redweld 6:
   1. Orange Folder - Donald A. Corbett Correspondence Re: General - 6/2010
   2. Folder - Pleadings - 5/2013




                                              12
    Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 16 of 37




Box 7: Barcode - 322917 - A.R. Baron Bankruptcy Documents
   ● Case Number 96-8831A (PCB) SIPA; Adversary Proceeding Number 98-8709A.

Redweld 1:




                                                                              PRIVILEGED

                                                                              PRIVILEGED




                                        13
    Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 17 of 37




Redweld 2:
      Folder 1 - Plaintiff’s Amended Complaint with Attorney Notes - 4/7/2005 -
PRIVILEGED
      Folder 2:
          ● Memorandum of Law in Opposition to the Defendant’s Motion to Dismiss First
             Amended Complaint
          ● Copies
          ● Withdrawal of objections and opposition - 8/4/2003
          ● Notice of Motion to Dismiss - 5/9/2005
          ● Memorandum of Law by Barry Gesser and Apollo Equities in Support of Motion
             to Dismiss - 5/9/2005
          ● Affidavit of Donald A. Corbett
          ● Notice of Motion to Dismiss - 5/9/2005 (duplicate)
             Memorandum of Law - Wolfson Defendants to Dismiss Pursuant to FRCP




                                          14
    Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 18 of 37




Box 8: Barcode - 322918 - Fezzani v. Bear Stearns
   ● Case Number 99-0793

   1. Redweld - Discovery / Research - PRIVILEGED
   2. Binder – Contains Some Privileged Documents




                                             15
Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 19 of 37




3. Redweld - Plaintiff’s Memorandum of Law in Opposition to Defendant’s Motion to
   Dismiss the First Amended Complaint; SDNY CM/EF Version 3.0L - Docket Report




                                       16
    Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 20 of 37




Box 9: Barcode - 322919
   ● Baxter, et al. v. A.R. Baron & Co., et al. - Case Number 94-3913




                                             17
Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 21 of 37




● Goldberger v. Bear Stearns - Case Number 98-8677




● Levitt v. Bear Stearns - Case Number 99-1115




● Greenberg v. Bear Stearns - Case Number 99-0359




● Berecky, et al. v. Bear Stearns, et al. - Case Number 97-5318




                                                                  PRIVILEGED




                                          18
Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 22 of 37




● A.R. Baron & Co., Inc. (Bankruptcy) - Case Number 96-8831




● Schwartz v. Bear Stearns - Case Number 97-603795




● Thomas v. A.R. Baron & Co., et al. - Case Number 95-1615


                                                                 PRIVILEGED




                                       19
    Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 23 of 37




Box 10: Barcode - 322920
   ● Mohammed Fezzani, et al. v. Bear Stearns & Co. Inc., et al. - Case Number 99-0793
Redweld 1:
   1. Attorney Work Product - Letter from 9/11/2007 to Judge Crotty with notes and copy of
      First Amended Complaint - PRIVILEGED
   2. Attorney Work Product - West Law Research with notes - PRIVILEGED
Redweld 2: Binder of Miscellaneous Pleadings 4/4 (48-61)




                                             20
    Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 24 of 37




Box 11: Barcode - 322921
Redweld 1: Bressman Bankruptcy - Case Number 97-02945 - Docket; Filed Court Documents
Redweld 2: Ira Lee Sorkin Working File:
   1. Brief for the Securities and Exchange Commission as Amicus Curiae Supporting the
       Petition for Rehearing or Rehearing En Banc - 6/20/2013
   2. Petition for Panel Rehearing and/or Rehearing En Banc of Opinion Dated May 7, 2013
       (multiple copies)
   3. Wolfson Appeal - Docket - 7/11/2003; Various Filed Court Documents
   4. Wolfson Fezzani - Plaintiff’s First Amended Complaint for Securities Fraud, Market
       Manipulation, RICO and Common Law Claims - 4/7/2005
   5. SEC - Health Professionals Inc. & Cypros Pharmaceutical Corp., et al.; Condensed
       Transcript and Concordance, Morris Wolfson - 9/21/95
   6. Wolfson Appeal - Docket (copy) - 7/11/2003
   7. Robert B. Wasserman v. Bressman et al. 454 Recover Money/Property - Docket -
       2/26/2000
   8. Kinder et al. v. Bressman 426 Dischargeability 523 - Docket - 8/21/2000
   9. U.S. Bankruptcy Court District of New Jersey (Newark) Bankruptcy Petition #: 96-
       25926-DHS - Docket - 7/26/2004
Folder: Privileged Documents
   10. In Re A.R Baron & Co., Inc. Memorandum Decision Granting Defendant’s Motion to
       Dismiss the Amended Complaint - Legale.com printout - July 24, 2002 - PRIVILEGED
   11. Draft Answer by Ira Lee Sorkin - 6/9/2015 - PRIVILEGED
Redweld 3: Pleadings:
   ● Fezzani v. Bear Stearns - Case Number 09-4414
   1. Fezzani v. Bear Stearns - Order - 6/20/2013
   2. Fezzani v. Bear Stearns - Stipulation - 6/24/2013
   3. Fezzani v. Bear Stearns - Order - 6/3/2013
   4. Response in Opposition to Petition for Panel Rehearing and/or Rehearing En Banc by
       Bear, Stearns & Co. Inc., Bear, Stearns Securities Corp. and Richard Harriton - 7/8/2013
   5. Petition for Panel Rehearing and/or Rehearing En Banc of Opinion Dated May 7, 2013
   6. Fezzani v. Bear Stearns - Order - 6/27/2013
   7. Fezzani v. Bear Stearns - SEC’s Motion for Leave to File an Amicus Curiae Brief in
       Support of a Petition for Rehearing or Rehearing En Banc - 5/21/2013
Redweld 4: Fezzani v. Bear Stearns - Joint Appendix (Volumes 1&2)
Redweld 5: Research - PRIVILEGED
Redweld 6: Research: General - PRIVILEGED




                                              21
    Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 25 of 37




Box 12: Barcode - 322922
   ● Mohammed Fezzani, et al. v. Bear Stearns & Co. Inc., et al. - Case Number 99-0793
   1. Binder of Miscellaneous Pleadings 2/4 (24-35)




   2. Binder of Miscellaneous Pleadings 3/4 (36-47)




                                            22
Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 26 of 37




                                 23
    Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 27 of 37




Box 13: Barcode - 322923
   ● Mohammed Fezzani, et al. v. Bear Stearns & Co. Inc., et al. - Case Number 99-0793
Redweld 1:




                                            24
    Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 28 of 37




Redweld 2:




                                                                       PRIVILEGED
                                                                       PRIVILEGED




Redweld 3: Research - SOL; FRCP 9; Fiduciary Duty - PRIVILEGED
Redweld 4: Research - Reply Brief #1 (Various Folders) - PRIVILEGED
Redweld 5: Research - Reply Brief #2 (Various Folders) - PRIVILEGED




                                          25
    Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 29 of 37




Box 14: Barcode - 322924 - Several emails not privileged, rest of box privileged
   ● Mohammed Fezzani, et al. v. Bear Stearns & Co. Inc., et al. - Case Number 99-0793
Redweld 1: Miscellaneous correspondence with opposing counsel
Redweld 2: Research: General - PRIVILEGED
Redweld 3: Research: Motion to Dismiss - PRIVILEGED
Redweld 4: Research: Motion to Dismiss - PRIVILEGED




                                            26
    Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 30 of 37




Box 15:
   ● Mohammed Fezzani, et al. v. Bear Stearns & Co. Inc., et al. - Case Number 99-0793




                                                                                     PRIVILEGED



                                                                                    PRIVILEGED




                                            27
Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 31 of 37




                                 28
Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 32 of 37




                                 29
Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 33 of 37




                                 30
    Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 34 of 37




Box 16:
   ● Mohammed Fezzani, et al. v. Bear Stearns & Co. Inc., et al. - Case Number 99-0793
Redweld 1: Ryan Donahue Working File
   1. Correspondence with Judge / Docket
   2. Research - PRIVILEGED
Redweld 2: Various Correspondence
   1. 99 Civ. 0793 (RCC) Memorandum Opinion & Order - 8/9/2004
   2. RICO/PLSRA Draft - 11/13/2004 - PRIVILEGED
   3. Practice Before US District Judge Richard Conway Casey - 11/10/2004 – Contains
      Some Privileged Communications
   4. 99 Civ. 0793 (RCC) Memorandum Opinion & Order - 3/1/2005
   5. Letter to All Counsel - 8/31/2004
Redweld 3:
   1. Re: Andrew Bressman (98-8700A) - 11/7/2002
Redweld 4: Various Drafts
   1. Amended Complaint Draft - PRIVILEGED
   2. Standard for Leave to Amend - PRIVILEGED
   3. Plaintiff’s Seventh Claim Should Be Rejected - 11/15/2004 - PRIVILEGED
   4. Plaintiff’s Fourth Claim Should Be Rejected - 11/15/2004 - PRIVILEGED
   5. The Plaintiff’s Motion Should Be Denied PRIVILEGED
Redweld 5: DAC Gesser File
   1. Docket
   2. Various Correspondences - Contains Some Privileged Correspondences
   3. Attorney Notes - PRIVILEGED
   4. Consent to Change Attorneys - 9/22/2005
   5. Notice of Motion to Withdraw as Attorneys for Barry Gesser & Apollo Equities -
      8/16/2004
Redweld 6: Correspondence Re: Appeal Correspondence
   1. Correspondence with Honorable P. A. Crotty - Contains Some Privileged Documents
   2. Correspondence Re: Withdraw as Counsel
   3. Notice of Hearing Date and Correspondences Re: Availability
Redweld 7: Documents Re: Wolfson Settlement Trustee
Redweld 8: Miscellaneous Correspondences - Contains Some Privileged Documents
Redweld 9: Miscellaneous Correspondences - Contains Some Privileged Documents




                                           31
    Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 35 of 37




Box 17: Barcode - 322947
   - Contains Previously Produced Documents relating to Wolfson Defendants [AP20/ ARB
       0003794 - 0006203], including:
   1. United Congregation Mesarah / Wolfson (just cover page, no documents)
   2. Operations / Wolfson
   3. Personnel / Wolfson
   4-5. Regulatory / Wolfson
   6. Miscellaneous / Wolfson
   7-8. Corporate Finance: Breslow & Walker / Wolfson




                                          32
    Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 36 of 37




Box 18: Barcode - 322949
Redweld 1: Dweck v. Wolfson - Index Number 161995/2015
   1. Summons - 11/18/2015
   2. Settlement Documents
          a. Stipulation of Discontinuance With Prejudice - 12/31/2015
          b. Settlement Agreement - 12/31/2015 - CONFIDENTIAL
Redweld 2-3: Giddens v. Wolfson et al. - Case Number 98-8709
   1. Miscellaneous Correspondences - Contains Some Privileged Documents
Redweld 4: Mohammed Fezzani, et al. v. Bear Stearns & Co. Inc., et al. - Case Number 99-0793
   1. Miscellaneous Documents, Communications and Attorney’s Notes - Contains Some
      Privileged Documents
          a. CD Wolfson Defendants’ Trading Records
Redweld 5: Mohammed Fezzani, et al. v. Bear Stearns & Co. Inc., et al. - Case Number 99-0793
   1. Transcript Order Form - 9/9/2016
   2. Docket
   3. Miscellaneous Correspondences - Contains Some Privileged Documents
   4. Discovery Document: Project Proposal and Scope of Work - 1/7/2016 -
Redweld 6:
   1. P&L Binder - PRIVILEGED
   2. Folder - Miscellaneous Court Documents
   3. Attorney’s Notes - PRIVILEGED
   4. Folder - Baron Trustee Report 12/30/03 - Contains Some Privileged Documents
   5. Folder - Decisions - PRIVILEGED
   6. Folder - Wolfson Discovery - PRIVILEGED
   7. Folder - Discovery - PRIVILEGED




                                             33
    Case 1:99-cv-00793-PAC-KNF Document 264 Filed 07/30/21 Page 37 of 37




Box 19: Barcode - 322953

Binder #1: Sorkin Working Binder, annotated - PRIVILEGED
Binder #2: Morris Wolfson Testimony Binder, annotated - PRIVILEGED
Binder #3: Exhibits from First Amended Complaint, annotated - PRIVILEGED
Binder #4: Opinions & Orders Binder, annotated - PRIVILEGED
Binder #5: Transcripts Binder, annotated PRIVILEGED
Binder #6: P&L Binder, annotated PRIVILEGED
Binder #7: Amit Working Binder, annotated - PRIVILEGED




                                          34
